Case 2:20-cr-00137-JDC-KK Document 1-1 Filed 06/19/20 Page 1 of 5 PagelD #: 52

RECEIVED
iN LAKE CHARLES, LA.
UNITED STATES DISTRICT COURT JUN 1 219990
WESTERN DISTRICT OF LOUISIANA by "YE: CLERK

Goriy

LAKE CHARLES DIVISION

UNITED STATES OF AMERICA * MAGISTRATE NO. 2:20-MJ- 0004]
*

VERSUS *
*

TREVIONE JAMES TERRY * MAGISTRATE JUDGE KAY

Affidavit of Probable Cause

I, Keith J. McIntosh, being first duly sworn upon oath, do hereby depose and
state as follows:

Introduction and Agent Background

1. Iam a Special Agent with the Federal Bureau of Investigation (FBI) and
have been so employed since July 17, 2011. I am currently assigned to the FBI’s New
Orleans Division, Lake Charles Resident Agency, where I investigate violent crimes
and major offenders. I have received formal and informal training in the investigation
of violent crimes, to include robbery. I have interviewed Subjects, participated in
search warrants, collected and reviewed evidence, requested legal process, and
testified in both Federal Grand Jury and Trials, in such cases.

2. The statements contained in this affidavit are based upon the following:
my own personal knowledge; knowledge obtained from other individuals during my
participation in this investigation, including other law enforcement officers;
interviews of witnesses; my review of records related to this investigation;

communications with others who have knowledge of the events and circumstances
AFFIDAVIT OF KEITH MCINTOSH - Page 1 of 5
Case 2:20-cr-00137-JDC-KK Document 1-1 Filed 06/19/20 Page 2 of 5 PagelD #: 53

described herein; and information gained through my training and experience.
Because this affidavit is submitted for the limited purpose of establishing probable
cause in support of a Criminal Complaint, it does not set forth each and every fact
that I or others have learned during the course of this investigation. I have set forth
only those facts that I believe are necessary to establish probable cause to believe
that a crime was committed by the above named individuals.
Applicable Law

3. Title 18 United States Code Section 1951(a) states whoever in any way
or degree obstructs, delays, or affects commerce or the movement of any article or
commodity in commerce, by robbery or extortion or attempts or conspires so to do, or
commits or threatens physical violence to any person or property in furtherance of a
plan or purpose to do anything in violation of this section shall be fined under this
tittle or imprisoned not more than twenty years, or both.

Statement of Probable Cause

A, On June 8, 2020, The Lake Charles City Police Department responded
to an armed robbery, at Nederland Jewelry, located at 4031 Nelson Road. Four black
males, wearing masks, entered the business, one armed with a firearm. All employees
were ordered on the ground, and the business owner was held at gunpoint. While the
first subject was pointing the firearm, another suspect used a hammer to brake the
glass display cases which contained multiple Rolex watches. All four suspects

proceeded to remove the watches and place them into a backpack. In total, over thirty-

AFFIDAVIT OF KEITH MCINTOSH - Page 2 of 5
Case 2:20-cr-00137-JDC-KK Document 1-1 Filed 06/19/20 Page 3 of 5 PagelD#: 54

four (34) Rolex watches were taken. All four suspects then exited the store and fled
the scene in a white, four-door sedan.

5. Your affidavit has reason to believe that Nederland Jewelry receives its
inventory and products from outside the State of Louisiana. Rolex watches are
manufactured in Switzerland, and imported for sale in the United States.

6. Using a video captured on the cell phone of a concerned citizen, Officers
were able to identify the white sedan as a Porsche with a Texas license plate MPY
5889. Records checks of the vehicle revealed that the Porsche was registered to
JOSHUA EVANS.

7. One of the stolen Rolex watches was equipped with a unique GPS
tracking device, which alerted Law Enforcements Offices in the area once the GPS
device exited the store. Using the GPS tracking device, Officers were directed to the
1500 block of Pryce Street, in Lake Charles, Louisiana. Officers set up a protective
perimeter and began to search the area.

8. While searching the area, Officers located four suspects. The GPS
tracking information lead Officers to a shed. Inside of the shed, Officers located
TREVIONE JAMES TERRY and JOSHUA EVANS. Officers also located a backpack
and cellular devices in their possession. The backpack contained thirty-two (82) of the
thirty-four (34) stolen Rolex Watches.

9. CARY S. NIMMONS, JR., was also located under a nearby carport and
taken into custody. The homeowner informed Officers that NIMMONS asked him

(the homeowner) to lie and tell the Officers that they knew one another.

AFFIDAVIT OF KEITH MCINTOSH - Page 3 of 5
Case 2:20-cr-00137-JDC-KK Document 1-1 Filed 06/19/20 Page 4 of 5 PagelD #: 55

10. Finally, officers located JOHNSON MOORE while searching the area.
MOORE attempted to gain access to a storage facility and fled on foot upon making
contact with Officers. After a brief foot pursuit, Officers apprehended MOORE by
deploying a non-lethal Tazer. During the booking process, MOORE gave officers the
false name of Tremont Moore.

11. A records check revealed that each of the suspects is a current resident
of Texas.

12. After apprehending each of the suspects, Officers reviewed the GPS
tracking information obtained from the stolen items. The information revealed that
the items were taken to an area near the L’Auberge Casino and stopped for a brief
period before heading to the Pryce Street area. The L’Auberge Casino video
surveillance system captured the aforementioned white Porsche stop and meet with
a gray, Chevrolet Impala with a paper, Texas temporary tag 74100J9. Officers
believe at least six total suspects were involved as the video surveillance showed only
two individuals exit the white Porsche and enter the gray Impala.

13. The gray Impala was located and recovered the near the 1500 block of
Pryce Street area where all of the suspects were apprehended. Records checks of the
vehicle revealed that the Impala was registered to Chasity Robertson, the girlfriend
of NIMMONS. The white Porsche and the two remaining suspects were not located
at this time.

14. A search warrant was obtained for the cellular devices recovered. A

preliminary review of the forensic examination of the cellular device found on the

AFFIDAVIT OF KEITH MCINTOSH - Page 4 of 5
Case 2:20-cr-00137-JDC-KK Document 1-1 Filed 06/19/20 Page 5 of 5 PagelD #: 56

person of TERRY revealed pictures taken of the interior of Nederland Jewelry store,
including photos of security cameras.
Conclusion
15. Based on the foregoing, I have probable cause to believe, and I do believe,
that TREVIONE JAMES TERRY committed violations of 18 U.S.C. § 1951(a).
16. Based on the information in this affidavit, your Affiant respectfully
requests a complaint and arrest warrant authorizing agents of the Federal Bureau of

Investigation to arrest TREVIONE JAMES TERRY be issued.

gah He-——
“SPECIAL AGENT KEITH MCINTOSH
FEDERAL BUREAU OF INVESTIGATION

Sworn to before me and subscribed in my presence this 19th day of June,

2020, in Lake Charles, Louisiana.

   
 

 

KATHLEEN

WESTERN DISTRIGT OF LOUISIANA

AFFIDAVIT OF KEITH MCINTOSH - Page 5 of 5
